MORRIS PUBLISHING OBTAINS EXTENSION OF FORBEARANCE PERIOD ON OVERDUE INTEREST PAYMENT AUGUSTA, Ga.—April 7, 2009— Morris Publishing Group, LLC announced today that it has obtained an extension until April 24, 2009 to make a $9.7 million interest payment on its Senior Subordinated Notes.Holders of more than 80 percentof the outstanding amount of senior subordinated notes have agreed to extend the forbearance period for the payment, which originally was due Feb. 1, 2009. “We are continuing to address our debt structure,’’ said William S. Morris IV, chief executive officer of Morris Publishing Group. “We are hopeful that we will reach an agreement that satisfies all parties.’’ Morris Publishing’s senior bank group also agreed to extend until April 24, 2009 the waiver of the cross default arising from the overdue interest payment on the senior subordinated notes. The bank group also amended terms of the senior credit agreement to delete the requirement that Morris or related entities consummate a transaction (or at least sign a binding letter of intent to do so)to generatefunds to prepay the senior debt by May 30, Morris Publishing Group, LLC is a privately held media company based in Augusta, Ga.
